Exhibit 10.2

 

[Final]

 

RESTRICTED STOCK UNIT AWARD NOTICE

 

UNDER THE

SUMMIT MATERIALS, INC.

2015 OMNIBUS INCENTIVE PLAN

 

Summit Materials, Inc.  (the “Company”), pursuant to its 2015 Omnibus Incentive
Plan (the “Plan”), hereby grants to the Participant set forth below the number
of Restricted Stock Units set forth below.  The Restricted Stock Units are
subject to all of the terms and conditions as set forth herein, in the
Restricted Stock Unit Agreement attached hereto and in the Plan, all of which
are incorporated herein in their entirety.  Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.

 

Participant:  Participant_Name

 

Date of Grant:  Date_of_Grant

 

Vesting Start Date: Vesting_Start_Date

 

Number of Shares of Common Stock Subject to Restricted Stock Units:
 Number_of_Shares

 

Vesting Schedule:  

 

1.        Vesting. So long as the Participant’s employment with the Company and
its Affiliates has not been terminated, one-third of the Restricted Stock Units
shall become vested on each of the first three anniversaries of the Vesting
Start Date, provided that if the number of Restricted Stock Units is not evenly
divisible by three, then no fractional units shall vest and the installments
shall be as equal as possible with the smaller installments vesting first.
Subject to Section 2 and Section 3 of this Award Notice, any Restricted Stock
Units that are unvested on  the date of a termination of Employment with the
Company and its affiliates shall be immediately forfeited by the Participant.

 

2.        Termination of Employment.  

 

(a)    If the Participant’s Employment is terminated by the Company or any
Subsidiary without Cause or by the Participant as a result of a Constructive
Termination, a pro rata portion of the number of Restricted Stock Units which
would otherwise vest on the next applicable vesting date shall become vested,
based on the number of days elapsed since the prior vesting date (or the Date of
Grant if there has been no prior vesting date) over 365 or 366, as applicable.

 

(b)    If the Participant’s Employment is terminated by the Participant and such
termination constitutes a Retirement, the Restricted Stock Units shall continue
to vest, notwithstanding such termination of Employment, in accordance with the
schedule set forth in

 

 

 



--------------------------------------------------------------------------------

 

2

the Award Notice so long as no Restrictive  Covenant Violation occurs, as
determined by the Committee, or its designee, in its sole discretion, prior to
the applicable vesting date. As a pre-condition to a Participant’s right to
continued vesting following Retirement, the Committee, or its designee, may
require the Participant to certify in writing prior to any applicable vesting
date that no Restrictive Covenant Violation has occurred.

 

(c)    Upon the Participant’s death, or if the Participant’s Employment is
terminated by the Company and each of its Subsidiaries during the Participant’s
Disability, 100% of the Restricted Stock Units shall become vested.

 

3.        Change in Control.  

 

(a)    The Restricted Stock Units shall become vested immediately prior to a
Change in Control if the Restricted Stock Units would not otherwise be
continued, converted, assumed, or replaced by the Company or a successor entity
thereto in connection with such Change in Control.

 

(b)    If the Participant’s employment with the Company and its Affiliates (or a
successor) is terminated by the Company (or a successor) without Cause or by the
Participant as a result of a Constructive Termination during the two-year period
following a Change in Control, 100% of the Restricted Stock Units shall become
vested.

 

4.         Definitions. The term “Constructive Termination” shall have the
meaning set forth in any employment agreement entered into by and between the
Participant and the Company or an Affiliate, or if no such agreement exists, any
of the following, without the Participant’s prior written consent: (A) a
material reduction in the Participant’s base salary or, to the extent
applicable, target bonus (other than in connection with an across the board
reduction in compensation of similarly situated employees, of, on an
individual-by-individual basis, less than 10%); (B) a material diminution of the
Participant’s authority, duties or responsibilities; (C) a relocation of the
Participant’s primary place of business by more than fifty (50) miles from its
then-current location; (D) any material breach by the Company of any written
agreement relating to the Participant’s compensation (including any equity
awards); provided that any such event shall constitute a Constructive
Termination only if the Participant gives written notice to the Company within
10 days of the later of its occurrence of Executive’s knowledge thereof and the
Company fails to cure such event within 30 days after receipt from the
Participant of written notice of such event; provided,  further, that a
“Constructive Termination” shall cease to exist for an event on the 60th day
after the lapse of any such cure period.

 

***

 







--------------------------------------------------------------------------------

 

3

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
AWARD NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT, AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT AWARD NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT, AND THE PLAN.

 

SUMMIT MATERIALS, INC.

 

PARTICIPANT1

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

1     To the extent that the Company has established, either itself or through a
 third-party plan administrator, the ability to accept this award electronically, such acceptance
shall constitute Participant’s signature hereof.

 

 





--------------------------------------------------------------------------------

 

 

RESTRICTED STOCK UNIT AGREEMENT

 

UNDER THE

SUMMIT MATERIALS, Inc.

2015 OMNIBUS INCENTIVE PLAN

 

Pursuant to the Restricted Stock Unit Award Notice (the “Award Notice”)
delivered to Participant (as defined in the Award Notice), and subject to the
terms of this Restricted Stock Unit Agreement and the Summit Materials,
Inc.  2015 Omnibus Incentive Plan (the “Plan”), Summit Materials, Inc.  (the
“Company”) and Participant agree as follows.  

 

1.        Definitions.  Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan.  The following terms shall have the
following meanings for purposes of this Agreement:

 

(a)    “Agreement” shall mean this Restricted Stock Unit Agreement including
(unless the context otherwise requires) the Award Notice.

 

(b)    “Date of Grant” shall mean the “Date of Grant” listed in the Award
Notice.

 

(c)    “Restrictive Covenant Violation” shall mean Participant’s breach of the
Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s vendors,
suppliers, customers, or employees, or any similar provision applicable to or
agreed to by Participant. 

 

(d)    “Retirement” shall mean the Participant’s termination of employment with
the Company and its Affiliates, other than for Cause or while grounds for Cause
exist, and other than due to the Participant’s death or during the Participant’s
Disability, following the date on which (i) the Participant attained the age of
62 years old, and (ii) the number of completed years of the Participant’s
employment with the Company and/or its Affiliates is at least 5.

 

(e)    “Shares” shall mean the number of shares of Common Stock listed in the
Award Notice as “Number of Shares of Common Stock Subject to Restricted Stock
Units”.

 

2.        Grant of Restricted Stock Units.    Subject to the terms and
conditions set forth herein and in the Plan, the Company hereby grants to
Participant the number of Restricted Stock Units provided in the Award Notice
(with each Restricted Stock Unit representing an unfunded, unsecured right to
receive one share of Common Stock).  The Company may make one or more additional
grants of Restricted Stock Units to Participant under this Agreement by
providing Participant with a new Award Notice, which may also include any terms
and conditions differing from this Agreement to the extent provided
therein.  The Company reserves all rights with respect to the granting of
additional Restricted Stock Units hereunder and makes no implied promise to
grant additional Restricted Stock Units.

 

3.        Vesting.  Subject to the conditions contained herein and in the Plan,
the Restricted Stock Units shall vest and the restrictions on such Restricted
Stock Units shall lapse as provided in the Award Notice. 

 







--------------------------------------------------------------------------------

 

5

 

4.        Settlement of Restricted Stock Units.    The provisions of Section
9(d) of the Plan are incorporated herein by reference and made a part hereof.

 

5.        Treatment of Restricted Stock Units Upon Termination. 

 

(a)      Upon any Termination occurring prior to a Vesting Date (as defined in
the Award Notice), except as set forth in the Award Notice all unvested
Restricted Stock Units shall be forfeited immediately upon such Termination and
revert back to the Company without any consideration paid in respect
thereof.  In addition, upon any Termination for Cause, all vested Restricted
Stock Units which have not been settled in accordance with Section 4 hereof
shall be forfeited immediately upon such Termination and revert back to the
Company without any consideration paid in respect thereof. As a pre-condition to
a Participant’s right to any vesting as a result of a Termination, or following
a Termination, the Participant shall deliver a release of claims in favor of the
Company and its affiliates in a form satisfactory to the Committee or its
designee.

 

(b)      The Participant’s rights with respect to the Restricted Stock Units
shall not be affected by any change in the nature of the Participant’s
employment so long as the Participant continues to be an employee of the Company
or any of its Subsidiaries.  Whether (and the circumstances under which)
employment has been terminated and the determination of the date of Termination
for the purposes of this Agreement shall be determined by the Committee (or,
with respect to any Participant who is not a director or “officer” as defined
under Rule 16a-1(f) under the Exchange Act, its designee, whose good faith
determination shall be final, binding, and conclusive; provided, that such
designee may not make any such determination with respect to the designee’s own
employment for purposes of the Restricted Stock Units).

 

6.        Restrictions on Transfer.  The Participant may not assign, alienate,
pledge, attach, sell, or otherwise transfer or encumber the Restricted Stock
Units or the Participant’s right under the Restricted Stock Units to receive
Shares, except other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer,
or encumbrance shall be void and unenforceable against the Company or an
Affiliate; provided, that the designation of a beneficiary (if permitted by the
Committee) shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer, or encumbrance.

 

7.        Rights as Stockholder.   Participant or a permitted transferee of the
Restricted Stock Units shall have no rights as a stockholder with respect to any
share of Common Stock underlying a Restricted Stock Unit unless and until
Participant shall have become the holder of record or the beneficial owner of
such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which Participant shall become the
holder of record or the beneficial owner thereof.

 

8.        Tax Withholding.  The provisions of Section 15(d) of the Plan are
incorporated herein by reference and made a part hereof. 

 







--------------------------------------------------------------------------------

 

6

 

9.        Restrictive Covenants.  Participant acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its Affiliates
and accordingly agrees to the provisions of Appendix A to this Agreement (the
“Restrictive Covenants”).  For the avoidance of doubt, the Restrictive Covenants
contained in this Agreement are in addition to, and not in lieu of, any other
restrictive covenants or similar covenants or agreements between Participant and
the Company or any of its Affiliates.

 

10.      Repayment of Proceeds; Clawback Policy.    If a Restrictive Covenant
Violation occurs or the Company discovers after a Termination that grounds
existed for Cause at the time thereof, then Participant shall be required, in
addition to any other remedy available (on a non-exclusive basis), to pay to the
Company, within ten (10) business days of the Company’s request to Participant
therefor, an amount equal to the aggregate after-tax proceeds (taking into
account all amounts of tax that would be recoverable upon a claim of loss for
payment of such proceeds in the year of repayment) Participant received upon the
sale or other disposition of, or distributions in respect of, the Restricted
Stock Units and any Shares issued in respect thereof.  Any reference in this
Agreement to grounds existing for a Termination with Cause shall be determined
without regard to any notice period, cure period, or other procedural delay or
event required prior to finding of or Termination with Cause.  The Restricted
Stock Units and all proceeds of the Restricted Stock Units shall be subject to
the Company’s clawback policy, as in effect from time to time, to the extent
Participant is a director or “officer” as defined under Rule 16a-1(f) of the
Exchange Act.

 

11.      No Right to Continued Employment.  Neither the Plan nor this Agreement
nor the Participant’s receipt of the Restricted Stock Units hereunder shall
impose any obligation on the Company or any Affiliate to continue the employment
or engagement of the Participant.  Further, the Company or any Affiliate (as
applicable) may at any time terminate the employment or engagement of such
Participant, free from any liability or claim under the Plan or this Agreement,
except as otherwise expressly provided herein.  

 

12.      Notice.    Every notice or other communication relating to this
Agreement between the Company and Participant shall be in writing, and shall be
mailed or delivered to the party for whom it is intended at such address as may
from time to time be designated by it in a notice mailed or delivered to the
other party as herein provided; provided, that, unless and until some other
address be so designated, all notices or communications by Participant to the
Company shall be mailed or delivered to the Company at its principal executive
office, to the attention of the Chief Human Resources Officer or another officer
designated by the Company, and all notices or communications by the Company to
Participant may be given to Participant personally or may be mailed to
Participant at Participant’s last known address, as reflected in the Company’s
records.  Notwithstanding the above, all notices and communications between
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted, or sent in accordance with the procedures established by such
third-party plan administrator and communicated to Participant from time to
time.

 

13.      Binding Effect.   This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties hereto.

 







--------------------------------------------------------------------------------

 

7

 

14.      Waiver.  The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other participant in the Plan. 

 

15.      Governing Law; Venue; Language.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware.  Any suit,
action, or proceeding with respect to this Agreement, or any judgment entered by
any court in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of Delaware, and each of the Participant and the
Company each hereby irrevocably waives (a) any objections which it may now or
hereafter have to the laying of the venue of any suit, action, or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Delaware, (b) any claim that any such suit, action,
or proceeding brought in any such court has been brought in any inconvenient
forum, and (c) any right to a jury trial. 

 

16.      Award Subject to Plan.  By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Restricted Stock Units granted hereunder are subject to
the Plan.  The terms and provisions of the Plan, as it may be amended from time
to time, are hereby incorporated herein by reference.  In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of this Agreement will govern
and prevail. 

 

17.      Severability.  Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms. 

 

18.      Successors in Interest.  Any successor to the Company shall have the
benefits of the Company under, and be entitled to enforce, this
Agreement.  Likewise, the Participant’s legal representative shall have the
benefits of Participant under, and be entitled to enforce, this Agreement.  All
obligations imposed upon the Participant and all rights granted to the Company
under this Agreement shall be final, binding, and conclusive upon the
Participant’s heirs, executors, administrators, and successors.

 

19.      Data Privacy Consent.  The Participant hereby explicitly and
unambiguously consents to the collection, use, and transfer, in electronic or
other form, of the Participant’s personal data as described in this Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Participant’s employer or contracting party (the “Employer”) and the Company
for the exclusive purpose of implementing, administering, and managing the
Participant’s participation in the Plan.  The Participant understands that the
Company may hold certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address, and telephone number,
work location and phone number, date of birth, social insurance number, or other
identification number, salary, nationality, job title, hire date, any shares of
stock or directorships held in the Company, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested, or
outstanding in the Participant’s favor, for the purpose of implementing,
administering, and managing the Plan (“Personal Data”).  The Participant
understands that Personal Data may be transferred to any

 







--------------------------------------------------------------------------------

 

8

 

third parties assisting in the implementation, administration and management of
the Plan, now or in the future, that these recipients may be located in the
Participant’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that the Participant may request a list with the names
and addresses of any potential recipients of the Personal Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Personal Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that Personal Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that the Participant may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s employment
status or service and career with the Employer will not be adversely affected;
the only consequence of the Participant’s refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant Restricted
Stock Units or other equity awards to the Participant or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
the Participant’s consent may affect the Participant’s ability to participate in
the Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.

 

20.      Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation.  By accepting this Agreement and the grant of the Restricted Stock
Units evidenced hereby, the Participant expressly acknowledges that: (a) the
Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; (b) the grant of the Restricted Stock Units is a one-time
benefit that does not create any contractual or other right to receive future
grants of restricted stock units, or benefits in lieu of restricted stock units;
(c) all determinations with respect to future restricted stock unit grants, if
any, including the grant date and the number of Shares granted, will be at the
sole discretion of the Company; (d) the Participant’s participation in the Plan
is voluntary; (e) the value of the Restricted Stock Units is an extraordinary
item of compensation that is outside the scope of the Participant’s employment
contract, if any, and nothing can or must automatically be inferred from such
employment contract or its consequences; (f) Restricted Stock Units are not part
of normal or expected compensation for any purpose and are not to be used for
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, the Participant waives any claim on such basis and, for the avoidance
of doubt, the Restricted Stock Units shall not constitute an “acquired right”
under the applicable law of any jurisdiction; (g) the value of Shares received
upon settlement of the Restricted Stock Units may increase or decrease in value;
and (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty.  In addition, the Participant understands,
acknowledges and agrees that the Participant will have no rights to compensation
or damages related to Restricted Stock Unit proceeds in consequence of the

 







--------------------------------------------------------------------------------

 

9

 

termination of the Participant’s employment for any reason whatsoever and
whether or not in breach of contract. 

 

21.      Award Administrator.  The Company may from time to time designate a
third party (an “Award Administrator”) to assist the Company in the
implementation, administration, and management of the Plan and any Restricted
Stock Units granted thereunder, including by sending Award Notices on behalf of
the Company to Participants, and by facilitating through electronic means
acceptance of this Agreement by Participants. 

 

22.      Book Entry Delivery of Shares.  Whenever reference in this Agreement is
made to the issuance or delivery of certificates representing one or more
Shares, the Company may elect to issue or deliver such Shares in book entry form
in lieu of certificates.

 

23.      Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

24.      Acceptance and Agreement by the Participant; Forfeiture upon Failure to
Accept.  By accepting the Restricted Stock Units (including through electronic
means), the Participant agrees to be bound by the terms, conditions, and
restrictions set forth in the Plan, this Agreement, and the Company’s policies,
as in effect from time to time, relating to the Plan. The Participant’s rights
under the Restricted Stock Units will lapse 45 days from the Date of Grant, and
the Restricted Stock Units will be forfeited on such date if the Participant
shall not have accepted this Agreement by such date. For the avoidance of doubt,
the Participant’s failure to accept this Agreement shall not affect the
Participant’s continuing obligations under any other agreement between the
Company and the Participant. By accepting the Restricted Stock Units Participant
expressly agrees that Participant has reviewed and agrees to abide by the
Company’s Securities Trading Policy, available at [HYPERLINK], as such may be
revised or updated from time to time.

 

25.      No Advice Regarding Grant.  The Company is not providing any tax,
legal, or financial advice, nor is the Company making any recommendations
regarding the Participant’s participation in the Plan, or the Participant’s
acquisition or sale of the underlying Shares. The Participant is hereby advised
to consult with his or her own personal tax, legal, and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

 

26.      Appendices for Non-U.S. Participants.  Notwithstanding any provisions
in this Agreement, Participants residing and/or working outside the United
States shall be subject to the Terms and Conditions for Non-U.S. Participants
attached hereto as Appendix B. If the Participant relocates from the United
States to another country, the Terms and Conditions for Non-U.S. Participants
and the applicable Country-Specific Terms and Conditions will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. Moreover, if the Participant relocates between any of the countries
included in Country-Specific Terms and Conditions, the special terms and
conditions for such country will apply to the Participant, to the

 







--------------------------------------------------------------------------------

 

10

 

extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Terms and
Conditions for Non-U.S. Participants and the Country-Specific Terms and
Conditions constitute part of this Agreement.

 

27.      Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

28.      Section 409A.  This Agreement is intended to comply with the provisions
of Section 409A of the Code and the regulations promulgated thereunder.  Without
limiting the foregoing, the Committee shall have the right to amend the terms
and conditions of this Agreement in any respect as may be necessary or
appropriate to comply with Section 409A of the Code or any regulations
promulgated thereunder, including, without limitation, by delaying the issuance
of the Shares contemplated hereunder. 

 

 

 





--------------------------------------------------------------------------------

 

Appendix A - 1

Appendix A

Restrictive Covenants

 

1.        Confidentiality; Non-Compete; Non-Solicit; Non-Disparagement.

 

(a)       For the purposes of this Appendix A, any reference to the “Company”
shall mean the Company and its Subsidiaries and Affiliates, collectively.  In
view of the fact that Participant’s work for the Company brings Participant into
close contact with many confidential affairs of the Company not readily
available to the public, and plans for further developments, Participant agrees:

 

(i)        Participant will not at any time (whether during or after
Participant’s Employment with the Company): (x) retain or use for the benefit,
purposes, or account of Participant or any other person; or (y) disclose,
divulge, reveal, communicate, share, transfer, or provide access to any person
outside the Company (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary, or confidential
information – including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs, and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, and government and regulatory
activities and approvals – concerning the past, current, or future business,
activities, and operations of the Company and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board, except as specifically necessary during the term of Participant’s
Employment in order to perform the duties of his or her position and in the best
interests of the Company.

 

(ii)      “Confidential Information” shall not include any information that is:
(x) generally known to the industry or the public other than as a result of
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (y) made legitimately available to Participant by
a third party without breach of any confidentiality obligation; or (z) required
by law to be disclosed; provided, that Participant shall give prompt written
notice to the Company of such requirement, disclose no more information than is
so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

 

(iii)      Except as required by law, Participant will not disclose to anyone,
other than Participant’s immediate family and legal or financial advisors, the
existence or contents of this Agreement; provided, that Participant may disclose
to any prospective future employer the provisions of Section (b) of this
Appendix A provided they agree to maintain the confidentiality of such terms.

 

(iv)      Upon termination of Participant’s Employment with the Company for any
reason, Participant shall: (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including, without
limitation, any

 







--------------------------------------------------------------------------------

 

Appendix A - 2

 

patent, invention, copyright, trade secret, trademark, trade name, logo, domain
name, or other source indicator) owned or used by the Company, its Subsidiaries,
or Affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters, and other data) in
Participant’s possession or control (including any of the foregoing stored or
located in Participant’s office, home, laptop, or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, except that Participant may retain only those
portions of any personal notes, notebooks, and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which Participant is or becomes aware.

 

(b)       Participant acknowledges and recognizes the highly competitive nature
of the businesses of the Company and accordingly agrees as follows:

 

(i)        Participant will not, within twelve (12) months following the
termination of Participant’s Employment with the Company (the “Post-Termination
Period”) or during Participant’s Employment (collectively with the
Post-Termination Period, the “Restricted Period”):

 

(A)      engage in any business involved, either directly or indirectly, in:
(x) the acquisition of companies primarily engaged in the U.S. and Canadian
aggregates and related downstream product sectors (including, but not limited
to, asphalt, paving, cement, concrete, and concrete products) (any such company,
a “Business”) or (y) the operation of any Business, in each case in any
Restricted Area (any such business as described in subclauses (x) or (y), a
“Competitive Business”); provided, that for the purposes of this Appendix A,
“Restricted Area” shall mean any geographic area where each and any Service
Recipient of the Participant during the Participant’s Employment conducts or
conducted Business; provided,  further, that if the Service Recipient with
respect to a Participant is the Operating Partnership, Summit Materials, LLC, or
any of their respective successors thereto at any time during the Participant’s
Employment, the Restricted Area shall be the United States and Canada;

 

(B)      enter the employ of, or render any services to, any person (or any
division or controlled or controlling affiliate of any person) who or which
engages in a Competitive Business;

 

(C)      acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee, or
consultant; or

 

(D)      interfere with, or attempt to interfere with, business relationships
(whether formed before, on, or after the date of this Agreement) between the
Company and customers, clients, suppliers, partners, members, investors, or
acquisition targets.

 







--------------------------------------------------------------------------------

 

Appendix A - 3

 

(ii)       During the Restricted Period, Participant will not, whether on
Participant’s own behalf or on behalf of or in conjunction with any person,
directly or indirectly:

 

(A)      solicit or encourage any employee of the Company to leave the
Employment of the Company; or

 

(B)       hire any such employee who was employed by the Company as of the date
of Participant’s termination of Employment with the Company or who left the
Employment of the Company coincident with, or within one (1) year prior to or
after, the termination of Participant’s Employment with the Company.

 

(iii)      During the Restricted Period, Participant will not, whether on
Participant’s own behalf or on behalf of or in conjunction with any person,
directly or indirectly solicit or assist in soliciting in competition with the
Company, the business of any client or prospective client:

 

(A)      with whom Participant had personal contact or dealings on behalf of the
Company during the one (1) year period preceding Participant’s termination of
Employment;

 

(B)      with whom employees reporting to Participant have had personal contact
or dealings on behalf of the Company during the one (1) year immediately
preceding Participant’s termination of Employment; or

 

(C)      for whom Participant had direct or indirect responsibility during the
one (1) year immediately preceding Participant’s termination of Employment.

 

Notwithstanding anything to the contrary in this Agreement, Participant may,
directly or indirectly own, solely as an investment, securities of any person
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (x) is not a controlling person of, or a
member of a group which controls, such person and (y) does not, directly or
indirectly, own 5% or more of any class of securities of such person.

 

(c)       During the Restricted Period, Participant will not, directly or
indirectly, solicit or encourage to cease to work with the Company any
consultant then under contract with the Company.

 

(d)       Participant will not, other than as required by law or by order of a
court or other competent authority, make or publish, or cause any other person
to make or publish, any statement that is disparaging or that reflects
negatively upon the Company, or that is or reasonably would be expected to be
damaging to the reputation of the Company.

 

(e)       It is expressly understood and agreed that although Participant and
the Company consider the restrictions contained in this Appendix A to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against

 







--------------------------------------------------------------------------------

 

Appendix A - 4

 

Participant, the provisions of this Agreement shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 

(f)       The period of time during which the provisions of this Appendix A
shall be in effect shall be extended by the length of time during which
Participant is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.

 

2.        Specific Performance; Survival.  

 

(a)       Participant acknowledges and agrees that the Company’s remedies at law
for a breach or threatened breach of any of the provisions of this Appendix A
would be inadequate and the Company would suffer irreparable damages as a result
of such breach or threatened breach.  In recognition of this fact, Participant
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
suspend making any payments or providing any benefit otherwise required by this
Agreement and obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available.

 

(b)       The provisions of this Appendix A shall survive the termination of
Participant’s Employment for any reason.

 

 

 





--------------------------------------------------------------------------------

 

Appendix B - 1

APPENDIX B

 

SUMMIT MATERIALS, INC.

2015 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS

 

Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Restricted Stock Unit Agreement.

 

1.        Responsibility for Taxes. This provision supplements Section 8 of the
Restricted Stock Unit Agreement:

 

(a)     The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Employer, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”) is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. The Participant further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant, vesting
or settlement of the Restricted Stock Units, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends and/or any
other distributions; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

 

(b)     Prior to any relevant taxable or tax withholding event, as applicable,
the Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by:

 

(i)       withholding from the Participant’s wages or other cash compensation
paid to the Participant by the Company and/or the Employer; or

 

(ii)       withholding from proceeds of the sale of Shares acquired at
settlement of the Restricted Stock Units either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization) without further consent; or

 







--------------------------------------------------------------------------------

 

Appendix B - 2

 

(iii)      withholding in Shares to be issued upon settlement of the Restricted
Stock Units;

 

provided,  however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold in Shares upon
the relevant taxable or tax withholding event, as applicable, unless the use of
such withholding method is problematic under applicable tax or securities law or
has materially adverse accounting consequences, in which case, the obligation
for Tax-Related Items may be satisfied by one or a combination of methods
(i) and (ii) above.

 

(c)     Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case the Participant will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the portion of the Restricted Stock Units that is settled,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

 

(d)     Finally, the Participant agrees to pay to the Company or the Employer,
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

 

2.        Nature of Grant. This provision supplements Section 20 of the
Restricted Stock Unit Agreement:

 

In accepting the grant of the Restricted Stock Units, the Participant
acknowledges, understands and agrees that:

 

(a)     the Restricted Stock Unit grant and the Participant’s participation in
the Plan shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company or any Affiliate;

 

(b)     the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;

 

(c)     for purposes of the Restricted Stock Units, the date of Termination
shall be the date the Participant is no longer actively providing services to
the Company or its Affiliates (regardless of the reason for such termination and
whether or not later to be found invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, the Participant’s right to vest in the
Restricted Stock Units under the Plan, if any, will terminate and the
Participant’s right to have

 







--------------------------------------------------------------------------------

 

Appendix B - 3

 

settled any vested Restricted Stock Units, if any, will be measured as of such
date and will not be extended by any notice period (e.g., the Participant’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any); the Committee shall have the exclusive discretion
to determine when the Participant is no longer actively providing services for
purposes of the Restricted Stock Unit grant (including whether the Participant
may still be considered to be providing services while on a leave of absence);

 

(d)     unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Company’s Common Stock; and

 

(e)     neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Restricted Stock Units or
of any amounts due to the Participant pursuant to the settlement of the
Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement.

 

3.        Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country of residence, the Participant
may be subject to insider trading restrictions and/or market abuse laws, which
may affect his or her ability to acquire or sell Shares or rights to Shares
(e.g., Restricted Stock Units) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the Participant’s country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. The
Participant is responsible for ensuring compliance with any applicable
restrictions and is advised to consult his or her personal legal advisor on this
matter.



--------------------------------------------------------------------------------